DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claim 1 has been amended, claims 4, 11, 19-21, 23-30, 33-36 have been cancelled, claims 22, 31-32 have been withdrawn, new claim 37 has been added and claims 1-3, 5-10, 12-18, 22, 31-33, 37 are pending as amended on 07/06/21. 
4.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 07/06/21. In particular, claim 1 has been amended to include mole percent of the monomers. Now, the scope of independent claim 1 and the claims depends from claim 1 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
7.         This application has PRO 62/711,969 07/30/2018.
Response to Amendment
8.         Applicant's amendment filed on 07/06/21, has been fully considered and entered. 

Response to Arguments
9.         Applicant's arguments with respect to rejection of claims 1-10, 12-16 under 35 U.S.C. 103 as being unpatentable over Xi (CN1178801) filed on 07/06/21, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn.
10.         Applicant's arguments with respect to rejection of Claims 1-5, 7-10, 12-17 under 35 U.S.C. 103 as being unpatentable over  Zhong (CN101463116) filed on 07/06/21, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn.
11.         Applicant’s affirmation of the restriction/election in the reply filed on 07/06/21 has been acknowledged. 

Claim Rejections - 35 USC § 103
12.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.        Claims 1-2, 6-10, 12-16, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Evani (US 4008202; applicants IDS filed on 10/08/19).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
            Regarding claims 1, 6, 10, 13-16, 37, Evani discloses a water soluble copolymer for the wellbore operation such as drilling or oil recovery, wherein the monomeric units of the copolymer comprises ionic monomers such as acrylic acid, nonionic monomers such as vinyl acetate (column 1, lines 6-8, column 4, line 43, column 4, lines 67-68, column 5, lines 27-28), and surface active monomers such as  


wherein, m is about 10 to 100, R is hydrogen, and Y is OR1, wherein R1 is alkyl containing 10 to 22 carbon (column 1, lines 36-56), overlapping instant claim range of  n is from 1 to 60, R1 is hydrogen, and fall into range of R2 is a straight or branched C6 to C30 alkyl. A prima facie case of obviousness exists. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).

percent to about 85 mole percent of the nonionic monomer, from about 15 mole percent
to about 50 mole percent of the ionic monomer, and from about 0.01 mole percent to
about 1 mole percent of the surface-active monomer having the structure of Formula l,
based on the total moles of the nonionic monomer, ionic monomer, and the surface-
active monomer having the structure of formula I. A prima facie case of obviousness exists. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).
         Regarding the claim 1 recitation “when combined with an equal weight amount of hydrocarbon oil, provides equal to or greater than 40 cPs at 17 s-1 within 7.5 minutes upon mixing into an 11.3% TDS brine at 25 °C at 0.3% copolymer concentration by weight”, it has been noted that the recitation is not an active feature (neither the equal weight amount of hydrocarbon oil, 11.3% TDS brine, nor 0.3% copolymer concentration by weight) of the claim 1. Further, the copolymer composition is obvious over Evani, the properties such as viscosity, e.g. when combined with an equal weight amount of -1 within 7.5 minutes upon mixing into 11.3% TDS brine at 25 °C at 0.3% copolymer concentration by weight would necessarily present.  If there is any difference between the product of Evani and the product of the instant claims, the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).  
           Regarding claim 2, Evani discloses vinyl acetate (column 4, lines 67-68).
           Regarding claims 7-9, Evani discloses m is about 10 to 100, R is hydrogen (column 1, lines 36-46), overlapping instant claim range of n is from 4 to 30 (regarding claim 7), n is from 6 to 24 (regarding claim 8), or n is from 6 to 12 (regarding claim 9). A prima facie case of obviousness exists. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).
           Regarding claim 12, Evani discloses Y is OR1, wherein R1 is alkyl containing 10 to 22 carbon (column 1, lines 36-56), encompassing instant claim 12 range of R2 is a straight or branched C10 to C16 alkyl. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).
         Claims 3, 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Evani as applied to claim 1 above, and further in view of  Zhong (CN101463116; applicants IDS filed on 07/26/19).
             Evani includes features of claim 1 above.
             Regarding claim 3, Evani does not disclose nonionic monomer such as acrylamide. 
             However, Zhong discloses a water soluble copolymer thickening agent for the oil recovery, wherein the polymer comprises ionic monomers such as acrylic acid or functionally equivalent 2-acrylamide-2-methylpropanesulfonic acid, nonionic monomers such as styrene or functionally equivalent acrylamide, and vinylbenzyl alkyl polyoxyethylene ether (CH2=CH-C6H4-CH2(OCH2CH2)n-O-CmH2m+1, n=1~60, m=1~20) (para [0008]-[0018], [0032]). Both Evani and Zhong are pertinent to the water soluble oil recovery copolymeric thickeners comprising ionic, nonionic and vinylbenzyl alkyl polyoxyethylene ether. 
           It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the acrylamide of the claim in the composition of Evani because Zhong teaches that the claimed acrylamide  and styrene of Evani are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
             Regarding claim 5, Evani does not disclose ionic monomer such as 2-acrylamide-2-methylpropanesulfonic acid.
2=CH-C6H4-CH2(OCH2CH2)n-O-CmH2m+1, n=1~60, m=1~20) (para [0008]-[0018], [0032]). Both Evani and Zhong are pertinent to the water soluble oil recovery copolymeric thickeners comprising ionic, nonionic and vinylbenzyl alkyl polyoxyethylene ether. 
           It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the 2-acrylamide-2-methylpropanesulfonic acid of the claim in the composition of Evani because Zhong teaches that the claimed 2-acrylamide-2-methylpropanesulfonic acid and acrylic acid of Evani are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
            Regarding claim 17, Evani is silent about the composition comprising a surfactant and copolymer of claim 1.
            However, Zhong discloses the copolymer and a surfactant, e.g. trimethylhexadecylammonium bromide (para [0056]). Both Evani and Zhong are pertinent to the water soluble oil recovery copolymeric thickeners comprising ionic, nonionic and vinylbenzyl alkyl polyoxyethylene ether.
            At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Evani with the aforementioned teachings of Zhong to provide a  Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
16.       Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Evani as applied to claim 1 above, and further in view of Jackson (US 2017/0362489).
             Evani includes the features of claim 1 above
             Regarding claim 18, Evani does not disclose the composition comprises hydrocarbon oil, oil-soluble rheology modifier. 
           However, Zackson discloses a treatment fluid for oil recovery such as tertiary oil recovery, wherein the treatment fluid comprises emulsion containing water, oil, oil-soluble emulsifier, and water soluble (co)polymer, wherein the emulsions are suitable for use in the harsh brine condition for oil recovery (para [0014]-[0023], [0051]-[0053], [0077], [0081]). Both Evani and Zhong are pertinent to the oil recovery.
          It would have been obvious to one with ordinary skill, in the art at the time of invention, to form an emulsion containing water, oil, oil-soluble emulsifier in Evani, as taught by Zackson to use such emulsion in the harsh brine condition for oil recovery. 

Conclusion
17.       References Zhong (C. Zhong, et al.,"Association in Unsalted and Brine Solutions of a Water-Soluble Terpolymer with-Vinylbenzyl-Terminated Octylphenoxy

18.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768